United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3723
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jose Carreon,                            *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 14, 2011
                                 Filed: December 20, 2011
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Under the terms of a written plea agreement, Jose Carreon pleaded guilty to
conspiring to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), (B)(1)(A), and
§ 846; and entering the United States unlawfully as an alien, in violation of 8 U.S.C.
§ 1325(a). The district court1 determined that Mr. Carreon was entitled to 18 U.S.C.
§ 3553(f) relief from the statutory minimum sentence for the drug offense, and
imposed a sentence of 63 months in prison and 3 years of supervised release. His



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
738 (1967), questioning whether the sentence was reasonable.

       We see no indication that the district court erred in applying the advisory
Sentencing Guidelines, considering the relevant sentencing factors, or explaining its
sentence; and we conclude that the sentence, at the bottom of the undisputed
Guidelines range, was not unreasonable. See United States v. Hull, 646 F.3d 583, 588
(8th Cir. 2011) (reviewing sentence under deferential abuse-of-discretion standard;
according presumption of reasonableness to sentence within advisory Guidelines
range); United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(describing procedural error). Having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issue. Accordingly, we
affirm the judgment of the district court and we grant counsel’s motion to withdraw,
subject to counsel informing Mr. Carreon about procedures for seeking rehearing or
filing a petition for certiorari.
                         ______________________________




                                         -2-